Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claims 1-2, the limitation “equivalent in contour” is interpreted to mean that the shield plate opening must have the same shape (e.g. circular) as the target/substrate but does not require that the opening is the same size. Additionally, in claims 3-4, the limitation “snaked in a direction” is interpreted to mean having at least one bend/turn in the coolant passage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 13, the limitation “extending all the way to the first shield plate part” is unclear as to what is required to extend all the way to the first shield part because it is already required that the passage is disposed in the first shield plate part. This limitation could be interpreted to mean the passage must extend to the outer periphery, inner periphery, or any other portion of the shield. It should also be noted that the inclusion of “positioned around the first opening” does not clarify this limitation because it is not clear which portions of the first shield part could be considered around the first opening, and, in the broadest sense, “around” the first opening could be any part of the first shield part. For the purposes of examination, the limitation will be considered to mean at least the passage has a portion extending within the shield plate part.
In claim 2 line 7, the limitation “extending all the way to the second shield plate part” is indefinite for the same reasons as described above for claim 1.
Claims 3 and 4 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (CN 110670042 A).
	Regarding claim 1, Song (CN 110670042 A) teaches a vacuum chamber having a target 11 and a wafer 20 (substrate) facing each other and a shield plate comprising a cavity wall baffle 12 and wafer shielding ring 14 enclosing a film forming space between the target and substrate (para 0056-0058; Fig. 1). Song also teaches a cooling pipe 15 (coolant passage) extending through the vertical portion 140 of the wafer shielding ring 14 (first shield plate part) for cooling it (para 0058, 0060, 0064-0065; Fig. 1), wherein the cooling pipe is supplied with cooling gas or liquid supplied from a pressure-containing cooling device (para 0019-0020, 0033). Song also teaches the wafer shielding ring 14 (first shield plate part) is disposed surrounding the outer periphery of the wafer 14 (substrate) and has an opening equivalent in contour to the substrate (para 0058-0059, 0061, 0069; Fig. 1, Fig. 5).
	Regarding claim 2, Song teaches a cavity wall baffle 12 (second shield plate part) having one end disposed between the target 11 and the cavity wall 22 (around the target) and a cooling tube cavity for accommodating a cooling tube 13 (second coolant passage) in the cavity wall baffle (disposed in the second shield plate part) (para 0057, 0064-0065; Figs. 1, 2). Song also teaches that the cavity wall baffle 12 (second shield plate part) has a cylindrical shaped opening having the same contour as the target 11 (para 0061; Figs. 1, 3).
	Regarding claim 3, Song teaches the first coolant passage 15 is formed as a single passage that travels toward the wafer 20 (substrate) in a radial direction passing through the center of the substrate, wherein the passage turns from a vertical direction to a horizontal direction (snaked) (para 0064-0065; Figs. 1, 2).
	Regarding claim 4, Song teaches the second coolant passage 13 is formed as a single passage that travels toward and/or away from the target 11 in a radial direction passing through the center of the target, wherein the passage turns from a horizontal to a vertical direction and again to a horizontal direction (snaked) (para 0064-0065; Figs. 1, 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johanson (US 20180142340 A1) teaches an upper shield portion (first shield plate part) and a shadow ring (second shield plate part) each having a coolant channel passing through the body, which reads on claims 1-2. Vetter (US 20180265968 A1) teaches a shield having a more similar structure to applicant’s figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797